DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s) 1-3, 5-8, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buckley et al (US 6446871 B1).
As to claim 11: Buckley discloses a digital pen adapter shell (Figs. 1-9, “a digital pen adapter shell 26”; col. 4-6) comprising: 
2a shell housing providing an inner chamber to removably receive an outer 3body of a digital pen, the outer body of the digital pen for gripping by a user when the 4digital pen is used by the user outside the shell housing (Figs. 1-9, a shell housing providing an inner chamber to removably receive “an outer 3body of a digital pen 16”; col. 6-11); 
5a retainer inside the shell housing to engage the body of the digital pen (Figs. 1-9, a retainer inside the shell housing to engage the body of the digital pen; col. 6-11); and 
6an opening, at an end portion of the shell housing, through which a writing tip 7of the digital pen is to pass (Figs. 1-9, an opening, at an end portion of the shell housing, through which “a writing tip 24”7of the digital pen is to pass; col. 6-11).  
1 As to claim 21: Buckley discloses 2an indicator to provide a type indication of a writing style for the digital pen (Figs. 1-9, “an indicator 68” to provide a type indication of a writing style for the digital pen; col. 6-11).  
As to claim 31: Buckley discloses the type indication controls a 2characteristic of a marking made in response to the writing tip of the digital pen 3interacting with a writing surface (Figs. 1-9, “a writing surface 10”; col. 4-11, claim 18).  
As to claim 51: Buckley discloses the indicator is detectable by 2the digital pen after insertion into the inner chamber of the shell housing (Figs. 1-9, “a writing surface 10”; col. 4-11, claim 18).  
As to claim 61: Buckley discloses the indicator comprises a 2communication transceiver to transmit, to a computer, the type indication (Figs. 1-9, “a writing surface 10”; col. 4-11, claim 18).  
As to claim 71: Buckley discloses a power charger to charge a battery of the digital pen once the digital pen is positioned inside the shell housing (Figs. 1-9, col. 7).  
1 11As to claim 81: Buckley discloses comprising a control button 2activator arranged on the shell housing, the control button activator to operatively 3engage a control button of the digital pen once the digital pen is inserted into the 4inner chamber of the shell housing (Figs. 1-9, “a control button activator 70” arranged on the shell housing, the control button activator to operatively 3engage “a control button 68” of the digital pen once the digital pen is inserted into the 4inner chamber of the shell housing col. 4-11).  
1As to claim 114: Buckley discloses a method of forming a digital pen adapter shell (Figs. 1-9, “a digital pen adapter shell 26”; Abstract, col. 4-6), comprising: 
2providing a shell housing defining an inner chamber to removably receive an 3outer body of a digital pen, the outer body of the digital pen for gripping by a user 4when the digital pen is used by the user outside the shell housing (Figs. 1-9, providing a shell housing providing an inner chamber to removably receive “an outer 3body of a digital pen 16”; col. 6-11); 

7providing an opening, at an end portion of the shell housing, through which a 8writing tip of the digital pen is to pass (Figs. 1-9, providing an opening, at an end portion of the shell housing, through which “a writing tip 24”7of the digital pen is to pass; col. 6-11); and 
9providing an indicator to indicate a writing style for the digital pen, the 10indicated writing style controlling a characteristic of a marking made in response to 11the writing tip of the digital pen interacting with a writing surface (Figs. 1-9, providing “an indicator 28” to indicate a writing style for the digital pen, the 10indicated writing style controlling a characteristic of a marking made in response to 11the writing tip of the digital pen interacting with “a writing surface 10”; col. 4-11).
As to claim 115: Buckley disclose the inner chamber of the shell housing is to receive a first portion of the digital pen, while a second portion of the digital pen is exposed and outside the shell housing (Figs. 3A-3D show the inner chamber of the shell housing is to receive a first portion of the digital pen, while a second portion of the digital pen is exposed and outside the shell housing).

Claim(s) 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Underwood et al (US 2009/0314552 A1).
1As to claim 91: Underwood discloses a digital pen (Figs. 1-22, “a digital pen 400”; ¶0230) comprising: 

3a writing tip (Figs. 1-9, “a writing tip 406”; ¶0230); and 
4a controller (Figs. 1-9, “a controller 408”; ¶0512-0516) to: 
5detect insertion of the digital pen into an adapter shell (Figs. 1-22, detect insertion of the digital pen into “an adapter shell 426”; ¶0512-0516) and 6determine a type of the adapter shell based on an indicator of the 7adapter shell (Figs. 1-22, ¶0413-0435, 0512-0522).  
As to claim 110: Underwood discloses comprising: 2a communication transceiver inside the outer body, 3wherein the controller is to transmit, to a computer using the communication 4transceiver, a writing style indication in response to the determined type of the 5adapter shell based on the indicator of the adapter shell (Figs. 1-22, ¶0413-0435, 0512-0544).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckley et al (US 6446871 B1) as applied to claim 2 above, and further in view of WEN et al (US 2015/0169088 A1).
As to claim 41: Buckley does not expressly disclose the characteristic controlled 2by the type indication is selected from among a thickness of the marking, a darkness 3of the marking, and a color of the marking. However, Wen teaches an electronic whiteboard pen comprises a characteristic controlled 2by a type indication is selected from among a thickness of the marking, a darkness 3of the marking, and a color of the marking (Figs. 1-12, an electronic whiteboard pen comprises a characteristic controlled 2by a type indication is selected from among a thickness of the marking, a darkness 3of the marking, and a color of the marking; ¶0030, 0058-0062). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Buckley to implement a color tag pattern for the digital pen, such that the characteristic controlled 2by the type indication is selected from among a thickness of the marking, a darkness 3of the marking, and a color of the marking as taught by Wen. The motivation would have been in order to have an interactive writing device and an operating method thereof using adaptive color identification mechanism and the display control unit generates a color value corresponding to the color tag (Wen: ¶0005-0007).

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Underwood et al (US 2009/0314552 A1 applied to claim 9 above, and further in view of BIRD et al (UK  2445615 A).
11As to claim 111: Underwood discloses the adapter shell is a first adapter shell, 2and the controller is to: 3determine a first type of the adapter shell based on the indicator of the first 4adapter shell, 5transmit, to a computer, a first writing style indication in 
Underwood does not expressly disclose 7detecting insertion of the digital pen into a second adapter shell, 8determine a second type of the second adapter shell based on an indicator of 9the second adapter shell, and 10transmit, to the computer, a second writing style indication in response to the determined second type of the second adapter shell. However, Bird teaches a digital pen and a plurality of adapter shells, wherein the digital pen is capable inserted into one of the plurality of adapter shells (Figs. 9, 11-13 show a digital pen and a plurality of adapter shells, wherein the digital pen is capable inserted into one of the plurality of adapter shells; pg. 6-10, 25-28). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Underwood to insert the digital pen into a second adapter shell, such that the controller of the digital pen determines a second type of the second adapter shell based on an indicator of 9the second adapter shell, and 10transmit, to the computer, a second writing style indication in response to the determined second type of the second adapter shell as taught by Bird. The motivation would have been in order to provide a kit of two or more digital pen adapters, each digital pen adapter corresponding to a different writing colour (Bird: pg. 7).
1As to claim 112: Claim 12 is a dependent claim of claim 11. The prior art Bird further discloses claim limitation of the first writing style indication is to cause 2a marking made in response to the writing tip of the digital pen interacting with a 3writing surface to have a first characteristic, and the second writing style indication is 4to cause a marking made in response to the writing tip of the digital pen interacting 5with the writing surface 
1As to claim 113: Claim 13 is a dependent claim of claim 11. The prior art Bird further discloses claim limitation of the first adapter shell has a form factor 2that differs from a form factor of the second adapter shell (Fig. 13 shows the adapter shells having different form factors). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/LIN LI/
Primary Examiner, Art Unit 2693